

116 HR 3126 IH: Saving Local News Act of 2019
U.S. House of Representatives
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3126IN THE HOUSE OF REPRESENTATIVESJune 5, 2019Mr. DeSaulnier introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to include publication of written news articles as a
			 tax-exempt purpose for organizations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Saving Local News Act of 2019. 2.Publication of written news articles as tax-exempt purpose (a)In generalSection 501(c)(3) of the Internal Revenue Code of 1986 is amended by inserting or for the publication (including electronic publication) of written news articles, after animals,.
 (b)Income from advertising not unrelated business taxable incomeSection 512(a) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (8)Special rule applicable to news organizations described in section 501(c)(3)In the case of an organization described in section 501(c)(3) by reason of publication of written news articles, the term unrelated business taxable income does not include any amount attributable to payments for advertisements in news publications..
 (c)Expedited applicationSection 508 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (g)Timing for approval of applications by news organizationsIn the case of an organization described in section 501(c)(3) by reason of publication of written news articles, the Secretary shall approve or deny such organization for recognition of 501(c)(3) status not later than the date that is 12 months after notice is given under subsection (a)..
 (d)Effective dateThe amendments made by this section shall apply with respect to taxable years beginning after the date of the enactment of this Act.
			